Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/23/2022, has been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 1-20 remain pending.  
Response to Arguments
Applicant's arguments filed 2/23/2023 have been fully considered but they are not persuasive.
Applicant’s arguments relative challenges of spatial ALD and the alleged benefits of the claimed process are noted.  However, such benefits are not claimed and therefore not considered persuasive as limitations to overcome the prior art rejection of record.  Additionally, the allegation of benefits of the instant claims are noted, but it is unclear if the Applicants are alleging unexpected results that amount to secondary considerations.  The examiner notes that such has not been effectively alleged, but even in the event that such is alleged, the examiner notes that the evidence of record fails to establish a commensurate showing of facts that support any unexpected results of the claimed process.  In other words, the claims as drafted are not narrowly tailored to encompass any distinction between the trailing edges, rotational speed, and environmental exposure that the applicants argue are solved by the claims as drafted.
Applicant’s arguments as it relates to Park are noted, specifically arguing that it’s a back and forth rotational, citing Figures 7A-7B and notes that Park contemplates at most rotation 
In re Rosselet, 146 USPQ 183).  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
All other arguments not specifically addressed above are deemed to be moot as not being commensurate in scope with the broadly drafted claim requirements or are deemed unsupported by factual evidence.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 and 3/2/2022 was filed after the mailing date of the non-final office action on 11/23/2021.  The submission is in 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 9, and 15 require “x being an integer greater than or equal to 3;” however a review of the specification fails to disclose the entire breadth of this claim as drafted, i.e. no upper bounds. 

Dependent claims are rejected as be dependent on defective claims and not curing the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20070215036 by Park et al. with US Patent Application Publication 20150200110 by Li et al.
These claims are rejected for the same reasons as set forth in the office action dated 11/23/2021 in combination with the Response to Applicant’s remarks above, each of which is incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718